DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 7, and 12 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAKALA et al; (Publication number: US 2011/0181510 A1), hereafter Hakala, in view of Scott et al; (Publication number: US 2017/0289766 A1), hereafter Scott.  

Regarding claim 1:
	Hakala discloses a method implemented in an electronic device that include a radar system (Hakala discloses an apparatus 2 which includes one or more radio transmitters 4 and receiver 10 which are configured to implement a method 60; see Hakala ABSTRACT, Figure 1 and 6), the method comprising:
 	providing, by the radar system, a radar field (Hakala Figure 1 radio signals 6 output from transmitter 4 correspond to claimed radar field); 
 	sensing, by the radar system, reflection from an object in the radar field (Hakala discloses sensing reflections of an object by radio receiver 10; see Figure 1 and [0021 – 0025]);
 	 analyzing the reflection from the object in the radar field (Hakala discloses the claimed analyzing when measuring the interval between transmission and reception of the signals; [0048]); 
 	providing, based on the analysis of the reflections, radar data (Hakala [0048][0078] and Figure 1 discloses the claimed providing when the interval between transmission and reception corresponding to radar data is provided to the controller 14); and 
 	determining, based on a first subset of the radar data, a distance between the object and the electronic device (the detector 12 determines a distance that parameters the gesture based on reflected radio signals 6’; [0048] and Figure 1 of Hakala).
	Hakala does not disclose the electronic device including an electronic assistant application, the method further comprising: based on the distance between the object and the electronic device, operating the electronic assistant application in a first mode; determining, based on a second subset of the radar data, a change in the distance in the distance between the object and the electronic device; and responsive to determining the change of the distance between the object and the electronic device, operating the electronic assistant application in a second mode. 
	Scott discloses a digital assistant experience based on presence detection. More specifically, Scott discloses a client device 102 which include a digital assistant 126 (Scott [0030]). The digital assistant 126 includes a system behavior manager 130 adapts the user experience based on sensor data 202 which includes data derived from radar sensor (Scott [0047]0050]). Scott discloses determining at which proximity zone a user is located and adapting the digital assistant accordingly (see Scott Figure 3). When it is determined the user is within a proximity zone 306, the digital assistant is adapted to support speech interactions (Scott [0064] – the digital assistant operating to accept speech input claimed first mode). For example, when the user is detected within proximity zone 302 the digital assistant 126 is adapted to support touch and other close proximity interactions (Scott [0063] – the digital assistant operating to output touch and proximity interactions in second mode, as claimed).
	It would have been obvious to modify the method of Hakala such that the apparatus 2 include an electronic assistant application, the method further comprising: based on the distance between the object and the electronic device, operating the electronic assistant application in a first mode; determining, based on a second subset of the radar data, a change in the distance in the distance between the object and the electronic device; and responsive to determining the change of the distance between the object and the electronic device, operating the electronic assistant application in a second mode, as claimed. Those skilled in the art would appreciate the ability to provide a power-efficient digital assistant for computing devices to help with various interactions like scheduling and making calls.

Regarding claim 2:
	Hakala (in view of Scott) discloses the method of claim 1, wherein: 
 	the first mode comprises: providing communication from the electronic assistant application in a non-visual format, the non-visual format comprising audible communication (Scott [0064] speech input is a non-visual communication); or providing communication from the electronic assistant application in a visual format, the visual format comprising communication using a visible element; and the 
 	second mode comprises: providing communication from the electronic assistant application in a non-visual format, the non-visual format comprising audible communication; or providing communication from the electronic assistant application in a visual format, the visual format comprising communication using a visible element (Scott [0063] display present visual information for touch interaction).

Regarding claim 3:
	Hakala (in view of Scott) discloses the method of claim 1, wherein: 
 	determining, based on the first subset of the radar data, the distance between the object and the electronic device further comprises determining that the distance between the object and the electronic device is greater than a threshold distance (disclosed by combination of Hakala’s radio transmitter/receiver obtaining a portion of reflected radio signal 6’ and Scott’s Figure 3 – user exceeds distance defined by region 304);
 	 the first mode comprises providing communication from the electronic assistant application in a non-visual format (Scott [0064] speech input is a non-visual communication);
 	 determining, based on the second subset of the radar data, the change in the distance between the object and the electronic device further comprises determining that the distance between the object and the electronic device is less than a threshold distance (disclosed by combination of Hakala’s radio transmitter/receiver obtaining a portion of reflected radio signal 6’ and Scott’s Figure 3 – user less than distance defined by region 304); and 
 	the second mode comprises providing communication from the electronic assistant application in a visual format (Scott [0063] display present visual information for touch interaction).

Regarding claim 4:
	Hakala (in view of Scott) discloses the method of claim 3, wherein: the first mode further comprises providing communication from the electronic assistant application in only the non-visual format ((Scott [0064] speech input is a non-visual communication used when user to far away from display); and the second mode further comprises providing communication form the electronic assistant application in only the visual format (Scott [0063] display present visual information for touch interaction does not include speech input).

Regarding claim 7:
 	Hakala discloses an electronic device (Hakala ABSTRACT; Figure 1 2), comprising: a radar system, implemented at least partially in hardware (Hakala Figure 1 Tx4 and receiver 10), configured to: 
 	provide a radar field (Hakala Figure 1 radio signals 6 output from transmitter 4 correspond to claimed radar field); 
 	sense reflection from an object in the radar field (Hakala discloses sensing reflections of an object by radio receiver 10; see Figure 1 and [0021 – 0025]); 
 	analyze the reflections from the object in the radar field; and 
 	provide, based on the analysis of the reflections, radar data (Hakala discloses the claimed analyzing when measuring the interval between transmission and reception of the signals; [0048]); 
 	a computer processor (Hakala Figure 2 20); and 
 	a computer-readable media having instructions stored thereon (Hakala Figure 2 22). Hakala does not disclose the instructions, response to execution by the one or more computer processors, implement an electronic assistant configured to: determine, based on a subset of the radar data, a distance between the object and the electronic device; and responsive to the determination of the distance between the object and the electronic device, operate in a first mode.
	However, Scott discloses a digital assistant experience based on presence detection. More specifically, Scott discloses a client device 102 which include a digital assistant 126 (Scott [0030]). The digital assistant 126 includes a system behavior manager 130 adapts the user experience based on sensor data 202 which includes data derived from radar sensor (Scott [0047]0050]). Scott discloses determining at which proximity zone a user is located and adapting the digital assistant accordingly (see Scott Figure 3). For example, when the user is detected within proximity zone 306 the digital assistant 126 is adapted to speech interactions (Scott [0064] – the digital assistant operating with speech inputs corresponding to operating in the first mode, as claimed). 
	It would have been obvious to modify Hakala to include instructions, response to execution by the one or more computer processors, implement an electronic assistant configured to: determine, based on a subset of the radar data, a distance between the object and the electronic device; and responsive to the determination of the distance between the object and the electronic device, operate in a first mode, as claimed. Those skilled in the art would appreciate the ability to provide a power-efficient digital assistant for computing devices to help with various interactions like scheduling and making calls.

Regarding claim 12:
	Hakala (in view of Scott) discloses the electronic device of claim 7, wherein: the distance between the object and the electronic device exceeds a threshold distance (Scott Figure 3 user within region 306 exceeds distance defined by 304); and operation in the first mode comprises providing communication from the electronic assistant in a non-visual format (Scott [0064] – the digital assistant operating with speech inputs corresponding to operating in the first mode, as claimed).

Regarding claim 13:
	Hakala (in view of Scott) discloses the electronic device of claim 12, wherein the electronic assistant is further configured to: 
 	determine, based on the subset of the radar data or on another subset of the radar data, that the object is within the threshold distance (disclosed by combination of Hakala Figure 1 6’ and Scott Figure 3 302); and 
 	responsive to the determination that the object is within the threshold distance, operate in a second mode, the second mode comprising providing communication from the electronic assistant in a visual format (Scott [0063] display present visual information for touch interaction).

Regarding claim 14:
	Hakala (in view of Scott) the electronic device of claim 12, wherein: the first mode  further comprises providing communication from the electronic assistant  in only the non-visual  format (Scott Figure 3 302; [0064] speech input); and the electronic assistant is further configured to: determine, based on another subset of the radar data, that the object is within the threshold distance (disclosed by combination of Hakala Figure 1 6’ and Scott Figure 3 302); and 
 	responsive to the determination that the object is within the threshold distance, operate in a second mode, the second mode comprising providing communication from the electronic assistant in only a visual format (Scott Figure 3 302 and [0063] providing information on display for touch or proximity interaction).

Regarding claim 15:
	Hakala (in view of Scott) discloses the electronic device of claim 7, wherein: the electronic assistant is further configured to determine whether the distance between the object and the electronic device exceeds a threshold distance (Scott Figure 3 – when user is in zone 306 it is determined distance exceeds that defined by zone 304), the threshold distance being between approximately three feet and approximately fourteen feet (Scott [0062] proximity zone 306 betwen3 and 10 feet) ; and the threshold distance is determined by at least one of: a predefined setting (Scott [0104]); a user selection; or a machine-learning module of the electronic device.

Regarding claim 16:
	Hakala discloses a system, comprising: discloses an electronic device (Hakala ABSTRACT; Figure 1 2), comprising: a radar system, implemented at least partially in hardware (Hakala Figure 1 Tx4 and receiver 10), configured to: 
 	provide a radar field (Hakala Figure 1 radio signals 6 output from transmitter 4 correspond to claimed radar field); 
 	sense reflection from an object in the radar field (Hakala discloses sensing reflections of an object by radio receiver 10; see Figure 1 and [0021 – 0025]); 
 	analyze the reflections from the object in the radar field; and 
 	provide, based on the analysis of the reflections, radar data (Hakala discloses the claimed analyzing when measuring the interval between transmission and reception of the signals; [0048]); 
 	a computer processor (Hakala Figure 2 20); and 
 	a computer-readable media having instructions stored thereon (Hakala Figure 2 22) that, responsive to execution by the one or more computer processors, perform operations comprising: determining, based on a first subset of the radar data, a distance between the object and the electronic device (the detector 12 determines a distance that parameters the gesture based on reflected radio signals 6’; [0048] and Figure 1 of Hakala).
	Hakala does not disclose the instructions causing the one or more processors to perform operations comprising: based on the distance between the object and the electronic device, providing notifications from the electronic device in a first mode; determining, based on a second subset of the radar data, a change of distance between the object and the electronic device; and responsive to determining the change of the distance between the object and the electronic device, providing notifications from the electronic device in a second mode.
	However, Scott discloses a digital assistant experience based on presence detection. More specifically, Scott discloses a client device 102 which include a digital assistant 126 (Scott [0030]). The digital assistant 126 includes a system behavior manager 130 adapts the user experience based on sensor data 202 which includes data derived from radar sensor (Scott [0047]0050]). Scott discloses determining at which proximity zone a user is located and adapting the digital assistant accordingly (see Scott Figure 3). When it is determined the user is within a proximity zone 306, the digital assistant is adapted to support speech interactions (Scott [0064] – the digital assistant operating to output speech notifications claimed first mode). For example, when the user is detected within proximity zone 302 the digital assistant 126 is adapted to output display notifications supporting touch and other close proximity interactions (Scott [0063] – the digital assistant operating to output touch and proximity interactions in second mode, as claimed).
	It would have been obvious to modify Hakala to include instructions causing the one or more processors to perform operations comprising: based on the distance between the object and the electronic device, providing notifications from the electronic device in a first mode; determining, based on a second subset of the radar data, a change of distance between the object and the electronic device; and responsive to determining the change of the distance between the object and the electronic device, providing notifications from the electronic device in a second mode, as claimed.  Those skilled in the art would appreciate the ability to provide a power-efficient digital assistant for computing devices to help with various interactions like scheduling and making calls.

Regarding claim 17:
	Hakala (in view of Scott) discloses the system of claim 16, wherein: the first mode comprises: providing notifications from the electronic device in a non-visual format, the non-visual format comprising audible communication (Scott [0064] speech interaction); or providing notifications from the electronic device in a visual format, the visual format comprising communication using a visible element; and the second mode comprising: providing notifications from the electronic device in the non-visual format when the first mode comprises providing notifications from the electronic device in the visual format, the non-visual format comprising audible communication; or providing notification from the electronic device in the visual format when the first mode comprises providing notification from the electronic device in the non-visual format, the non-visual format comprising communication using a visible element (Scott [0063] display provides information for touch and proximity interactions).



Regarding claim 18:
	Hakala (in view of Scott) discloses the system of claim 16, wherein the operations further comprise: determining, based on the first subset of the radar data, the distance between the object and the electronic device further comprises determining that the distance between the object and the electronic device is greater than a threshold distance (disclosed by the combination of Hakala Figure 1 6’ and Scott Figure 3 306); the first mode comprises providing notifications from the electronic device in a non-visual format (Scott [0064] providing information using speech); determining, based on the second subset of the radar data, the change in the distance between the object and the electronic device further comprises determining that the distance between the object and the electronic device is less than the threshold distance (disclosed by combination of Hakala Figure 1 6’ and Scott Figure 3 302);  and the second mode comprises providing notifications from the electronic device in a visual format (Scott [0063] notifications are provided by display for touch and close proximity interactions).

Regarding claim 19:
	Hakala (in view of Scott) discloses the system of claim 18, wherein: the first mode further comprises providing notifications from the electronic device in only the non-visual format (Scott [0064] speech notification used when user to far away from the display screen); and the second mode further comprises providing the notifications from the electronic device in only the visual format (Scott [0064] display screen utilized for proximity interactions)


Claim(s) 1, 5 – 11, 16, and 20 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAKALA et al; (Publication number: US 2011/0181510 A1), hereafter Hakala, in view of Scott et al; (Publication number: US 2017/0289766 A1), hereafter Scott.

Regarding claim 1:
	Hakala discloses a method implemented in an electronic device that include a radar system (Hakala discloses an apparatus 2 which includes one or more radio transmitters 4 and receiver 10 which are configured to implement a method 60; see Hakala ABSTRACT, Figure 1 and 6), the method comprising:
 	providing, by the radar system, a radar field (Hakala Figure 1 radio signals 6 output from transmitter 4 correspond to claimed radar field); 
 	sensing, by the radar system, reflection from an object in the radar field (Hakala discloses sensing reflections of an object by radio receiver 10; see Figure 1 and [0021 – 0025]);
 	 analyzing the reflection from the object in the radar field (Hakala discloses the claimed analyzing when measuring the interval between transmission and reception of the signals; [0048]); 
 	providing, based on the analysis of the reflections, radar data (Hakala [0048][0078] and Figure 1 discloses the claimed providing when the interval between transmission and reception corresponding to radar data is provided to the controller 14); and 
 	determining, based on a first subset of the radar data, a distance between the object and the electronic device (the detector 12 determines a distance that parameters the gesture based on reflected radio signals 6’; [0048] and Figure 1).
	Hakala does not disclose the electronic device including an electronic assistant application, the method further comprising: based on the distance between the object and the electronic device, operating the electronic assistant application in a first mode; determining, based on a second subset of the radar data, a change in the distance in the distance between the object and the electronic device; and responsive to determining the change of the distance between the object and the electronic device, operating the electronic assistant application in a second mode. 
	Scott discloses a digital assistant experience based on presence detection. More specifically, Scott discloses a client device 102 which include a digital assistant 126 (Scott [0030]). The digital assistant 126 includes a system behavior manager 130 adapts the user experience based on sensor data 202 which includes data derived from radar sensor (Scott [0047]0050]). Scott discloses determining at which proximity zone a user is located and adapting the digital assistant accordingly (see Scott Figure 3). For example, when the user is detected within proximity zone 302 the digital assistant 126 is adapted to support touch and other close proximity interactions (Scott [0064] – the digital assistant operating in speech mode corresponds to operating in the first mode, as claimed). When it is determined the user is within a proximity zone 306, the digital assistant is adapted to support speech interactions (Scott [0063] – the digital assistant operating to accept touch and close proximity interactions corresponding to the claimed second mode)
	It would have been obvious to modify the method of Hakala such that the apparatus 2 include an electronic assistant application, the method further comprising: based on the distance between the object and the electronic device, operating the electronic assistant application in a first mode; determining, based on a second subset of the radar data, a change in the distance in the distance between the object and the electronic device; and responsive to determining the change of the distance between the object and the electronic device, operating the electronic assistant application in a second mode, as claimed. Those skilled in the art would appreciate the ability to provide a power-efficient digital assistant for computing devices to help with various interactions like scheduling and making calls.

Regarding claim 5:
	Hakala (in view of Scott) discloses the method of claim 1, wherein: 
 	determining, based on the first subset of the radar data, the distance between the object and the electronic device further comprises determining that the distance between the object and the electronic device is less than a threshold distance (disclosed by combination of Hakala’s radio transmitter/receiver obtaining a portion of reflected radio signal 6’ and Scott’s Figure 3 – user less than distance defined by region 302); 
 	the first mode comprises providing communication from the electronic assistant applications in a visual format (Scott [0063] display present visual information for touch interaction);
 	determining, based on the second subset of the radar data, the change in the distance between the object and the electronic device further comprises determining that the distance between the object and the electronic device is greater than the threshold distance (disclosed by combination of Hakala’s radio transmitter/receiver obtaining a portion of reflected radio signal 6’ and Scott’s Figure 3 – user greater than distance defined by region 304); and 
 	the second mode comprises providing communication from the electronic assistant application in a non-visual format (Scott [0064] speech input is a non-visual communication);
Regarding claim 6:
	Hakala (in view of Scott) discloses the method of claim 5, wherein: the first mode further comprises providing communication from the electronic assistant application in only the visual format (Scott [0063] display present visual information for touch interaction does not include speech input); and 
 	the second mode further comprises providing communication from the electronic assistant application in only the non-visual format (Scott [0064] speech input is a non-visual communication used when user to far away from display).


Regarding claim 7:
 	Hakala discloses an electronic device (Hakala ABSTRACT; Figure 1 2), comprising: a radar system, implemented at least partially in hardware (Hakala Figure 1 Tx4 and receiver 10), configured to: 
 	provide a radar field (Hakala Figure 1 radio signals 6 output from transmitter 4 correspond to claimed radar field); 
 	sense reflection from an object in the radar field (Hakala discloses sensing reflections of an object by radio receiver 10; see Figure 1 and [0021 – 0025]); 
 	analyze the reflections from the object in the radar field; and 
 	provide, based on the analysis of the reflections, radar data (Hakala discloses the claimed analyzing when measuring the interval between transmission and reception of the signals; [0048]); 
 	a computer processor (Hakala Figure 2 20); and 
 	a computer-readable media having instructions stored thereon (Hakala Figure 2 22). Hakala does not disclose the instructions, response to execution by the one or more computer processors, implement an electronic assistant configured to: determine, based on a subset of the radar data, a distance between the object and the electronic device; and responsive to the determination of the distance between the object and the electronic device, operate in a first mode.
	However, Scott discloses a digital assistant experience based on presence detection. More specifically, Scott discloses a client device 102 which include a digital assistant 126 (Scott [0030]). The digital assistant 126 includes a system behavior manager 130 adapts the user experience based on sensor data 202 which includes data derived from radar sensor (Scott [0047]0050]). Scott discloses determining at which proximity zone a user is located and adapting the digital assistant accordingly (see Scott Figure 3). For example, when the user is detected within proximity zone 302 the digital assistant 126 is adapted to support touch and other close proximity interactions (Scott [0064] – the digital assistant operating in speech mode corresponds to operating in the first mode, as claimed). 
	It would have been obvious to modify Hakala to include instructions, response to execution by the one or more computer processors, implement an electronic assistant configured to: determine, based on a subset of the radar data, a distance between the object and the electronic device; and responsive to the determination of the distance between the object and the electronic device, operate in a first mode, as claimed. Those skilled in the art would appreciate the ability to provide a power-efficient digital assistant for computing devices to help with various interactions like scheduling and making calls.


Regarding claim 8:
	Hakala (in view of Scott) discloses the method of claim 7, wherein: operating in the first mode comprises:
 	 providing communication from the electronic assistant in a non-visual format, the non-visual format comprising audible communication (Scott [0064] – the digital assistant operating in speech mode corresponds to operating in the first mode, as claimed); or providing communication from the electronic assistant in a visual format, the visual format comprising communication using a visible element; and 
 	the electronic assistant is further configured to: 
 	determining, based on the subset of the radar data or another subset of the radar data, another distance been the object and the electronic device and responsive to the determination of the other distance between the object and the electronic device (disclosed by combination of Hakala Figure 1 6’ and Scott Figure 3 when reflected radio signals used to determine the user within range 302), operate in a second mode, operation in the second mode comprising:
 	 providing communication from the electronic assistant in the non-visual format when the first mode comprises providing communication from the electronic assistant in the visual format, the non-visual format comprising audible communication; or providing communication from the electronic assistant in the visual format when the first mode comprises providing communication from the electronic assistant in the non-visual format, the visual format comprising communication using a visible element (Scott [0063] display present visual information for touch interaction).

Regarding claim 9:
	Hakala (in view of Scott) discloses the electronic device of claim 7, wherein: the distance between the object and the electronic device is within a threshold distance; and operation in the first mode comprises providing communication from the electronic assistant in a visual format (Scott Figure 3 user within distance defined by 302 and outputs visual information for touch interaction; [0063]).


Regarding claim 10:
	Hakala (in view of Scott) discloses the electronic device of claim 9, wherein the electronic assistant is further configured to: determine, based on the subset of the radar data or another subset of the radar data, that the object is outside the threshold distance (disclosed by combination of Hakala Figure 1 6’ and Scotts Figure 3 when the user is outside the region defined by 302); and 
 	responsive to the determination that the object is outside the threshold distance, operate in a second mode, the second mode comprising providing communication from the electronic assistant in a non-visual format (Scott [0064] when user is within region 306 the assistant operates using speech).
Regarding claim 11:
	Hakala (in view of Scott) discloses the electronic device of claim 9, wherein: the first mode further comprises presenting content, by the electronic assistant, in only the visual format (Scott [0063] display present visual information for touch interaction does not include speech input); and
 	 the electronic assistant is further configured to: determine, based on the subset of the radar data or another subset of the radar data, that the object is outside the threshold distance (discloses the combination of Hakala Figure 1 6’ and Scott Figure 3 306); and 
 	responsive to the determination that the object is outside the threshold distance, operate in a second mode, the second mode comprising providing communication from the electronic assistant in only a non-visual format (Scott [0064] speech input is a non-visual communication used when user to far away from display).

Regarding claim 16:
	Hakala discloses a system, comprising: discloses an electronic device (Hakala ABSTRACT; Figure 1 2), comprising: a radar system, implemented at least partially in hardware (Hakala Figure 1 Tx4 and receiver 10), configured to: 
 	provide a radar field (Hakala Figure 1 radio signals 6 output from transmitter 4 correspond to claimed radar field); 
 	sense reflection from an object in the radar field (Hakala discloses sensing reflections of an object by radio receiver 10; see Figure 1 and [0021 – 0025]); 
 	analyze the reflections from the object in the radar field; and 
 	provide, based on the analysis of the reflections, radar data (Hakala discloses the claimed analyzing when measuring the interval between transmission and reception of the signals; [0048]); 
 	a computer processor (Hakala Figure 2 20); and 
 	a computer-readable media having instructions stored thereon (Hakala Figure 2 22) that, responsive to execution by the one or more computer processors, perform operations comprising: determining, based on a first subset of the radar data, a distance between the object and the electronic device (the detector 12 determines a distance that parameters the gesture based on reflected radio signals 6’; [0048] and Figure 1 of Hakala).
	Hakala does not disclose the instructions causing the one or more processors to perform operations comprising: based on the distance between the object and the electronic device, providing notifications from the electronic device in a first mode; determining, based on a second subset of the radar data, a change of distance between the object and the electronic device; and responsive to determining the change of the distance between the object and the electronic device, providing notifications from the electronic device in a second mode.
	However, Scott discloses a digital assistant experience based on presence detection. More specifically, Scott discloses a client device 102 which include a digital assistant 126 (Scott [0030]). The digital assistant 126 includes a system behavior manager 130 adapts the user experience based on sensor data 202 which includes data derived from radar sensor (Scott [0047]0050]). Scott discloses determining at which proximity zone a user is located and adapting the digital assistant accordingly (see Scott Figure 3). When it is determined the user is within a proximity zone 302, the digital assistant is adapted to support display for touch and close proximity interactions (Scott [0063] – the digital assistant operating to touch and proximity interaction). For example, when the user is detected within proximity zone 306 the digital assistant 126 is adapted to output speech interaction (Scott [0064] – the digital assistant operating to output speech in second mode, as claimed).
	It would have been obvious to modify Hakala to include instructions causing the one or more processors to perform operations comprising: based on the distance between the object and the electronic device, providing notifications from the electronic device in a first mode; determining, based on a second subset of the radar data, a change of distance between the object and the electronic device; and responsive to determining the change of the distance between the object and the electronic device, providing notifications from the electronic device in a second mode, as claimed.  Those skilled in the art would appreciate the ability to provide a power-efficient digital assistant for computing devices to help with various interactions like scheduling and making calls.

Regarding claim 20:
	Hakala (in view of Scott) discloses the system of claim 16, wherein: 
 	the first mode comprises: providing notifications from the electronic device in a non-visual format, the non-visual format comprising audible communication or providing notifications from the electronic device in a visual format, the visual format comprising communication using a visible element (Scoot [0063] touch and proximity interaction); and 
the second mode comprising: 
 	providing notifications from the electronic device in the non-visual format when the first mode comprises providing notifications from the electronic device in the visual format, the non-visual format comprising audible communication; or providing notification from the electronic device in the visual format when the first mode comprises providing notification from the electronic device in the non-visual format, the non-visual format comprising communication using a visible element (Scott [0064] speech interaction).


Regarding claim 21:
	Hakala (in view of Scott) discloses the system of claim 20, wherein: the first mode further comprises providing notifications from the electronic device in only the visual format (Scott [0064] display used for touch and close interactions); and the second mode further comprises providing notifications form the electronic device in only the non-visual format (Scott [0064] speech used when user to far away from display).


Regarding claim 22:
	Hakala (in view of Scott) discloses the system of claim 16, wherein the radar system further comprises a digital beamformer and an angle estimator (Hakala [0036]).
	Hakala (in view of Scott) does not disclose the radar system is configured to monitor angles in a field of view between approximately -90 degrees and approximately 90 degrees. 
	However, Scott Figure 3 illustrates that the user is positioned in front of the display device when interacting with the electronic assistant. Therefore, it would have been obvious to further modify Hakala (in view of Scott) such that the radar system is configured to monitor angles in a field of view between approximately -90 degrees and approximately 90 degrees, as claimed. Those skilled in the art would appreciate the ability to monitor angles in which the user is likely to interact with the device, thereby reducing the amount of area required for monitoring.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623